 



Exhibit No. 10(C)
2006 PROGRESSIVE CAPITAL MANAGEMENT
BONUS PLAN

1.   The Progressive Corporation and its subsidiaries (collectively
“Progressive” or “Company”) have adopted the 2006 Progressive Capital Management
Bonus Plan (“Plan”) as part of their compensation program for the Company’s
investment professionals. The Plan is performance-based and is administered
under the direction of the Compensation Committee of the Board of Directors of
The Progressive Corporation (“Committee”).   2.   Progressive employees who are
assigned primarily to the Company’s capital management function are eligible to
be selected for participation in the Plan. Eligible employees may be selected by
the Chief Executive Officer (“CEO”) and Chief Human Resource Officer (“CHRO”),
acting jointly (collectively, the “Designated Executives”) to participate in the
Plan for one or more Plan years. Participants may also participate in other
gainsharing, bonus or incentive compensation plans maintained by Progressive, if
so determined by the Designated Executives. Plan years shall coincide with
Progressive’s fiscal years. For 2006, and each Plan year thereafter until
otherwise determined by the Designated Executives, the following individuals
will be entitled to participate in the Plan: William Cody, David Benson, Anthony
Grandolfo, Dominic Visco, Eleanora Crosby, Nhu Bragg, Loren Letteau and Sandy
Richards. Other eligible employees of the Company may be selected for
participation in the Plan for or at any time during a Plan year by the
Designated Executives. In such cases, the Designated Executives will determine
whether the newly selected participant will be eligible to receive a Portfolio
Performance Bonus, to participate in the Discretionary Bonus Pool or both and
the Target Percentage and other terms of participation which will be applicable
to such participant.   3.   The Plan offers participants the opportunity to earn
bonus compensation through two (2) separate components: the Portfolio
Performance Component and the Discretionary Bonus Pool Component, as described
in Sections 4 and 5 below (“Bonus Components”). The term “Annual Bonus,” as used
herein, shall mean the aggregate of all bonuses earned by or awarded to a
participant under the two (2) Bonus Components.   4.   The Portfolio Performance
Component

  A.   The amount of the Portfolio Performance Bonus earned by any participant
under the Plan for any Plan year will be determined by application of the
following formula:         Portfolio Performance Bonus = Paid Earnings x Target
Percentage x Portfolio Performance Factor     B.   For purposes of the Plan,
“Paid Earnings” shall include (a) regular, used Earned Time Benefit, sick,
holiday, funeral and overtime pay received by the participant during the Plan
year for work or services performed by the participant during the Plan year as
an officer or employee of Progressive, and (b) retroactive payments of any of
the foregoing relating to the same Plan year.

1



--------------------------------------------------------------------------------



 



      For purposes of the Plan, Paid Earnings shall not include any
(a) short-term or long-term disability payments, (b) lump sum merit awards,
(c) payments from the discretionary cash fund, (d) any other discretionary or
other bonus or incentive compensation awards, (e) the earnings replacement
component of any workers’ compensation award or (f) any unused Earned Time
Benefit. If an additional participant is added during the course of a given Plan
year, his or her Portfolio Performance Bonus will be based on the portion of his
or her salary earned during the part of the Plan year during which he or she
participated in the Plan.         Notwithstanding the foregoing, if at the end
of the 24th pay period of a Plan year, any Plan participant’s then current
annual salary exceeds his or her salary range maximum plus $105, then for
purposes of computing his or her Portfolio Performance Bonus under the Plan, his
or her Paid Earnings (including regular, used Earned Time Benefit, sick, holiday
and funeral pay) for any bi-weekly pay period during the Plan year will not
exceed 1/26th of his or her annual salary range maximum (as in effect as of the
end of the applicable pay period). Without regard to that limitation, such
participant’s Paid Earnings for the full Plan year will include the full amount
of the following items, if any, received by such participant for that Plan year:
(a) overtime pay, and (b) retroactive payments of regular, used Earned Time
Benefit, sick, holiday, overtime and funeral pay.     C.   The Target
Percentages for participants in the Plan shall be determined by or under the
direction of the Committee, but will not exceed 125% for any participant. Target
Percentages may vary among Plan participants and may be changed from year to
year by or under the direction of the Committee. For 2006, and each Plan year
thereafter until otherwise determined by the Committee, the Target Percentages
for the Plan participants shall be as follows:         (Information Omitted)

  D.   Portfolio Performance Factor         The Portfolio Performance Factor is
determined by comparing the actual performance of designated segments of
Progressive’s investment portfolio (“Portfolio Segments”) against the
risk-adjusted returns of specified external benchmarks (“Investment
Benchmarks”).         The applicable Portfolio Segments, the weighting of the
applicable Portfolio Segments for any participant, the related Investment
Benchmarks and the funds,

2



--------------------------------------------------------------------------------



 



      investments or indexes which comprise the Investment Benchmarks will be
designated, and may be changed from year to year, by or under the direction of
the Committee.         The Portfolio Performance Factor is based on the Plan
year performance of each designated Portfolio Segment of Progressive’s
investment portfolio. Investment results are marked to market in order to
calculate total return, which is then compared against the risk-adjusted
return(s) of the designated Investment Benchmark (or the investments that make
up such Benchmark) to produce a Performance Score for the applicable Portfolio
Segment.         For 2006, and for each Plan year thereafter until otherwise
determined by the Committee, for purposes of the Plan, performance shall be
measured on the basis of a single Portfolio Segment: the fixed income portfolio
(“Fixed Income Portfolio”).         Fixed Income Portfolio. At the conclusion of
a Plan year, the returns achieved by the various investments that comprise the
selected Investment Benchmark for the Fixed Income Portfolio will be
risk-adjusted through application of the Modigliani & Modigliani formula for
measuring risk-adjusted performance (“Modigliani Formula”) in accordance with
the provisions of Exhibit I hereto, and ranked according to their respective
risk-adjusted returns for the Plan year. In applying the Modigliani Formula to
the Investment Benchmark for the Fixed Income Portfolio, risk-adjusted returns
are calculated using the standard deviation of three years of quarterly returns
(i.e. 12 data points).         The investment performance achieved by the Fixed
Income Portfolio for the Plan year will then be compared against the
risk-adjusted returns of the various investments which comprise the applicable
Investment Benchmark to determine where the Fixed Income Portfolio’s performance
falls when compared to the risk-adjusted returns of the investments which
comprise the Investment Benchmark (“Performance Ranking”). The Portfolio
Performance of the Fixed Income Portfolio is determined by its Performance
Ranking for the Plan year.         For purposes of computing performance of the
Fixed Income Portfolio under the Plan, results will include the benefit of any
state premium tax abatements for municipal securities held in the Portfolio
which are realized by the Company for the Plan Year. The method to be used to
calculate Interpolated Values, Linear Performance Targets and the Portfolio
Performance Factor for purposes of this Plan is attached hereto as Exhibit II.  
      Performance of the Fixed Income Portfolio shall be measured against the
risk-adjusted return(s) of any one, or a combination of any two or more, of the
following Investment Benchmarks, or such other benchmark or benchmarks, as shall
be designated by or under the direction of the Committee for the designated Plan
year:

3



--------------------------------------------------------------------------------



 



      Rogers Casey Intermediate Fixed Income Funds         Rogers Casey Limited
Duration Fixed Income Funds         Lehman Intermediate Corp./Gov. Index

      The applicable Investment Benchmark(s), or combination thereof, will be
selected, and may be changed on an annual or quarterly basis, by or with the
approval of the Committee. For 2006, and for all subsequent Plan years until
otherwise determined by the Committee, the performance of the Fixed Income
Portfolio will be measured against the Rogers Casey Intermediate Fixed Income
Funds benchmark. In the event that different Investment Benchmarks are
applicable to different quarterly periods within a given Plan year, the
quarterly performance results will be combined and the arithmetic mean of such
results will equal the Performance Score for the Plan year.         The
Portfolio Performance Factor for any participant can vary from 0 to 2.0, based
on actual performance versus the pre-established Investment Benchmarks.

5.   Discretionary Bonus Pool Component

  A.   For each Plan year, a pool of bonus money will be objectively determined
and made available to the Chief Investment Officer (“CIO”) to distribute among
designated participants in his or her sole discretion, subject to approval by
either the CEO, CHRO or the Chief Financial Officer. The Designated Executives
shall designate the individuals, if any, who are eligible to participate in the
Discretionary Bonus Pool for a given Plan year. For 2006, and each Plan year
thereafter until otherwise determined by the Designated Executives, the eligible
participants for the Discretionary Bonus Pool will be David Benson, Anthony
Grandolfo, Loren Letteau and Dominic Visco, as well as any other participants
who may be so designated by the Designated Executives during the course of a
Plan Year. The CIO is not obligated to disburse all of the funds in the bonus
pool, and may not disburse more than the value of the pool. Undisbursed funds
will not be carried over to future years.     B.   The Discretionary Bonus Pool
is based on the Fixed Income Portfolio performance and is calculated by adding
the product of each participant’s Paid Earnings multiplied by the target
percentage designated by the Designated Executives for the purpose of
determining the amount of the Discretionary Bonus Pool for the Plan year (not to
exceed 20%), multiplied by the performance score of the Fixed Income Portfolio,
which can range from 0 to 2. The Discretionary Bonus Pool will be calculated
using the amount of salary actually paid to eligible participants during the
course of the Plan year.

6.   After the end of each Plan year, and after the investment results have been
determined and Benchmark data for such Plan year have become available, the
bonuses earned by each participant pursuant to the provisions of Sections 4 and
5 of this Plan will be

4



--------------------------------------------------------------------------------



 



    calculated and then aggregated to determine the Annual Bonus earned by each
participant in the Plan. Subject to the following paragraph and Paragraph 7
below, the Annual Bonuses for a Plan year will be paid to Plan participants as
soon as practicable thereafter, but no later than March 15th of the following
year.       Any Plan participant who is eligible to participate in The
Progressive Corporation Executive Deferred Compensation Plan (“Deferral Plan”)
may elect to defer all or any portion of his or her annual Portfolio Performance
Bonus otherwise payable under this Plan, subject to and in accordance with the
terms of the Deferral Plan. Bonuses based on the Discretionary Bonus Pool
Component are not eligible for deferral under the Deferred Plan.   7.   Unless
otherwise determined by the Committee, and except as otherwise provided herein,
in order to be entitled to receive an Annual Bonus for any Plan year, the
participant must be an active employee of Progressive on the last day of such
Plan year (“Qualification Date”). Any participant who is on a leave of absence
covered by the Family and Medical Leave Act of 1993, personal leave approved by
the Company, military leave or short or long-term disability on the
Qualification Date relating to any Plan year will be entitled to receive an
Annual Bonus for the Plan year based on the Paid Earnings received by the
participant during the Plan year. Annual Bonus payments made to participants
will be net of any legally required deductions for federal, state and local
taxes and other items.   8.   If, for any Plan year, an employee has been
selected to participate in both this Plan and another incentive plan offered by
the Company, then with respect to such employee, the Portfolio Performance Bonus
formula set forth in Paragraph 4 hereof will be appropriately adjusted by
applying a weighting factor to reflect the proportion of the employee’s total
annual incentive opportunity that is being provided by this Plan. The Designated
Executives shall have full authority to determine the incentive plan or plans in
which any employee shall participate during any Plan year and, if an employee is
selected to participate in more than one plan, the weighting factor that will
apply to each such plan.   9.   The right to any Annual Bonuses hereunder may
not be sold, transferred, assigned or encumbered by any participant. Nothing
herein shall prevent any participant’s interest hereunder from being subject to
involuntary attachment, levy or other legal process.   10.   The Plan will be
administered by or under the direction of the Committee. The Committee will have
the authority to adopt, alter, amend, modify and repeal such rules, guidelines,
procedures and practices governing the Plan as it, from time to time, in its
sole discretion deems advisable.       The Committee will have full authority to
determine the manner in which the Plan will operate, to interpret the provisions
of the Plan and to make all determinations thereunder. All such interpretations
and determinations will be final and binding on Progressive, all Plan
participants and all other parties. No such interpretation or determination may
be relied on as a precedent for any similar action or decision.

5



--------------------------------------------------------------------------------



 



    Unless otherwise determined by the Committee, all of the authority of the
Committee hereunder (including, without limitation, the authority to administer
the Plan, select the persons entitled to participate herein or with respect to
the various Bonus Components provided for herein, interpret the provisions
hereof, waive any of the requirements specified herein and make determinations
hereunder and to establish, approve, change or modify Bonus Components,
Component weightings, Investment Benchmarks, Performance Targets and Target
Percentages) may be exercised by the Designated Officers, acting jointly. If
either of said officers is unavailable or unable to participate, or if either of
such positions are vacant, the Chief Financial Officer may act instead of such
officer.   11.   The Plan may be terminated, amended or revised, in whole or in
part, at any time and from time to time by the Committee, in its sole
discretion.   12.   The Plan will be unfunded and all payments due under the
Plan will be made from Progressive’s general assets.   13.   Nothing in the Plan
shall be construed as conferring upon any person the right to remain a
participant in the Plan or to remain employed by Progressive, nor shall the Plan
limit Progressive’s right to discipline or discharge any of its officers or
employees or change any of their job titles, duties or compensation.   14.  
Progressive shall have the unrestricted right to set off against or recover out
of any bonuses or other sums owed to any participant under the Plan any amounts
owed by such participant to Progressive.   15.   This Plan supersedes all prior
plans, agreements, understandings and arrangements regarding bonuses or other
cash incentive compensation payable or due to any participant from Progressive
with respect to the performance of Progressive’s investment portfolio. Without
limiting the generality of the foregoing, this Plan supersedes and replaces the
2005 Progressive Capital Management Bonus Plan (the “Prior Plan”), which is and
shall be deemed to be terminated as of December 31, 2005 (the “Termination
Date”); provided, that any bonuses or other sums earned and payable under the
Prior Plan with respect to any Plan year ended on or prior to the Termination
Date shall be unaffected by such termination and shall be paid to the
appropriate participants when and as provided thereunder.   16.   This Plan is
adopted and, is to be effective, as of January 1, 2006, which is the
commencement of Progressive’s 2006 fiscal year. This Plan shall be effective for
the 2006 Plan year (which coincides with Progressive’s 2006 fiscal year) and for
each Plan year thereafter unless and until terminated by the Committee.   17.  
This Plan shall be interpreted and construed in accordance with the laws of the
State of Ohio.

6



--------------------------------------------------------------------------------



 



EXHIBIT I
Method Used to Calculate the Bonus Compensation for PCM Fixed Income Portfolio
The Portfolio Performance Factor used to determine the bonus component of PCM
compensation depends on the ranking of the PCM Fixed Income Portfolio Segment’s
total return for the Plan year compared to the respective risk-adjusted total
returns of its peers from the Rogers-Casey survey of Intermediate Fixed Income
Fund managers (“R-C Survey”). Because the R-C Survey is only conducted
quarterly, we must use quarterly data for a return’s standard deviation. The
annual returns are calculated from the 4 quarterly returns of the year, but the
standard deviation calculation is derived from the most recent 12 quarters
(3 years) and converted to annual terms. A fund must have return data for all 12
quarters to be included in the comparison sample.
In calculating the PCM Fixed Income Portfolio’s total return, results will
include the benefit of any state premium tax abatements for municipal securities
held in the Portfolio which are realized by the Company during the Plan year. To
calculate the ranking of PCM returns relative to the returns of the fund
managers in the R-C Survey, we adjust the individual R-C fund managers’ returns
to match the risk of the PCM Fixed Income Portfolio Segment by applying the
Modigliani & Modigliani (M2) formula. Thus, the raw PCM return and the
risk-adjusted PCM return will be identical, while the individual R-C fund
manager returns will be adjusted according to how much risk each has undertaken
relative to PCM. The formula and definitions are set forth below:
RA Return (fund) = [STDpgr/STDfund] * [Raw Return (fund) – Rf] + Rf
STDpgr = Sample Standard Deviation of PCM Quarterly Returns (Annualized) for 3
Years (i.e., 12 data points)
STDfund = Sample Standard Deviation of R-C Fund Manager’s Quarterly Returns
(Annualized) for 3 Years (i.e., 12 data points)
Raw Return (fund) = Total Return of Individual R-C Fund Manager for 4 Quarters
(Annual return)
Rf = “Risk-free rate” 90-day LIBOR Rate at Beginning of Each Quarter for 4
Quarters (Annual return)

     
Example 1:
  Example 2:
Fund had more risk than PCM
  Fund had less risk than PCM
 
   
STDpgr = 15%
  STDpgr = 15%
STDfund = 20%
  STDfund = 10%
Raw Return (fund) = 8%
  Raw Return (fund) = 8%
Rf = 4%
  Rf = 4%
 
   
RA Return (fund) = [15% / 20%]*[8% — 4%] + 4%
  RA Return (fund) = [15% / 10%]*[8% — 4%] + 4%
RA Return (fund) = 7%
  RA Return (fund) = 10%
 
   
Because the fund was riskier, its RA return is lower
  Because the fund was less risky, its RA return is higher

7



--------------------------------------------------------------------------------



 



EXHIBIT II
Method Used to Calculate Interpolated Values, Linear Performance Targets and
Portfolio Performance Factor
Once all the M2 returns are calculated, the data is sorted in descending order
from highest to lowest risk-adjusted return. From here, the process to compute
the Portfolio Performance Factor is employed.
INTERPOLATED VALUES FOR SETTING TOP AND BOTTOM 5% LEVELS
The top 5% and bottom 5% risk-adjusted total return rankings are computed based
on the total number of participants, excluding the PCM return. For example, if
there were 90 participants, the return required to earn a 2.0 portfolio
performance factor would be determined by interpolating between the fourth and
fifth firm’s returns, since 5% of 90 = 4.50. The same procedure would be used to
determine the 0.0 portfolio performance factor.
The total returns, computed by Investment Accounting, for the interpolated
positions are calculated as follows (ex. 90 survey participants):
Interpolated Value = Member 4 return – ((Member 4 Return- Member 5 Return)*0.50)
Member 4 = 5.30%
Member 5 = 5.10%

Member 4.5 (Interpolated Value) = 5.30% – ((5.30%-5.10%)*0.50) = 5.20%
Once the two groups are computed, top and bottom 5%, the remainder of the
Portfolio Performance targets are calculated as follows:
Portfolio Performance target variance = (2.00) / Number of positions from first
participant after the top 5% ranking to the 1st participant in the bottom 5%
ranking. In the case of 90 participants, the number of positions to divide the
2.00 performance factors by would be 83.
The calculation for the Portfolio Performance target variance from 2.00 – 0.00
would be:
2.00 / 83 = .024096 per position for the 90 participant level.
In the case of a tie in risk-adjusted total returns between participants, each
participant will have the same Portfolio Performance Factor. The next lowest
position would then be stepped down by a factor based on the number of
participants who tie. In the case of a

8



--------------------------------------------------------------------------------



 



tie between two firms, the step down will be twice the Portfolio Performance
target variance to maintain the proper stepping to the 0.00 Portfolio
Performance Factor level.
Example: If member return number 5 and 6 each had the same score in the 90
participant example, then 5 and 6 would have a Portfolio Performance Factor of
1.97504, which is 2.00 — .024096. The number 7 position in this example would
have a Portfolio Performance Factor of 1.926848, which is the required step down
from 5 to 7.
In addition, if the returns are tied between the interpolated value set for the
2.00 Portfolio Performance Factor and any position below the 2.00 level, those
lower positions will also be set to a 2.00 Portfolio Performance Factor. The
step down factor in the Portfolio Performance targets will work similarly as
noted in the example above. For the last 5% group, all firms with risk adjusted
total returns equaling the last interpolated total return value would have the
same Portfolio Performance Factor as the interpolated value, all others in the
last 5% group would have a 0.00 Portfolio Performance Factor.
Once all the Portfolio Performance targets have been created, from 2.00 to 0.00,
PCM’s return is compared to the rankings to determine its Portfolio Performance
Factor. If the PCM return is not in the top or bottom 5% and does not match the
return of any participant, the Portfolio Performance Factor is an interpolated
value between the firms with the next highest and next lowest returns.
The interpolation computation for the Portfolio Performance Factor based on
PCM’s return is as follows:
Portfolio Performance Factor of return below PCM return + (PCM’s Return – Return
below PCM) / (Return above PCM – Return below PCM) * (Portfolio Performance
Factor of return above PCM – Portfolio Performance Factor of return below PCM)
For the 90 participants example, the calculation of PCM’s Portfolio Performance
Factor is:
1.8554 + ((5.47-5.32) / (5.63-5.32) * (1.8795-1.8554) = 1.867061

9